       CASE 0:18-cv-01445-DSD-ECW Doc. 105 Filed 12/23/19 Page 1 of 3




                        UNITED STATES DISTRICT COURT
                           DISTRICT OF MINNESOTA


                                                 x
WEST PUBLISHING CORPORATION,                     :
              Plaintiff / Counterclaim-          :
              Defendant,
                                                 :
       v.                                            Civ. No. 18-CV-01445 (DSD/ECW)
                                                 :
LEGALEASE SOLUTIONS, LLC,
                                                 :
              Defendant /Counterclaim-
              Plaintiff.                         :
                                                 x


                        MEET AND CONFER
                   STATEMENT FOR PLAINTIFF AND
                  COUNTERCLAIM-DEFENDANT WEST
               PUBLISHING CORPORATION’S MOTION TO
            MODIFY AMENDED PRETRIAL SCHEDULING ORDER

       I, Scott T. Lashway, representing Plaintiff and Counterclaim-Defendant West

Publishing Corporation, hereby certify that I attempted to meet and confer with

LegalEase Solutions, LLC (“LegalEase”) prior to filing this motion.

       On Wednesday, December 11, 2019, immediately following our hearing on

Exhibit K to West’s Motion to Compel, I called local counsel for LegalEase, Amanda

Cefalu, and left a voicemail indicating that we likely intended to seek an extension of the

fact discovery deadline and inquiring into whether LegalEase would consent to such an

extension. On Monday, December 16, having not received a response to my voicemail, I

sent an email to Ms. Cefalu with copy to LegalEase counsel Kassem Dakhlallah asking if

she was available to discuss an extension of fact discovery. I explained that ROSS
       CASE 0:18-cv-01445-DSD-ECW Doc. 105 Filed 12/23/19 Page 2 of 3




informed us on Sunday, December 15, that it would be producing an additional 5,500

documents and therefore we believed an extension was appropriate. We did not receive a

response to that email from Ms. Cefalu or Mr. Dakhlallah.

       On Tuesday, December 17, I once again called Ms. Cefalu and left a voicemail

reiterating our request. I immediately followed up with an email to Ms. Cefalu and Mr.

Dakhlallah asking for an immediate response as to whether they would consent to our

requested extension. We did not receive a response to the email or voicemail from

December 17 from either Ms. Cefalu or Mr. Dakhlallah.

       On December 19, my colleague Mara O’Malley left a voicemail for Mr.

Dakhlallah asking that he respond to our request. I also emailed Mr. Dakhlallah and Ms.

Cefalu on the afternoon of December 19 reiterating the same. Mr. Dakhlallah responded

and ask that we send a draft stipulation for his review, which we did the next day, Friday,

December 20. I also spoke with Ms. Cefalu by phone on December 20, asking that we

obtain counsel’s consent to file the stipulation as soon as possible. We did not receive

any response to our draft stipulation on Friday or over the weekend.

       This morning, Monday, December 23, Ms. O’Malley sent a revised draft to Ms.

Cefalu and Mr. Dakhlallah by email, asking again for assent to file the stipulation. As

explained in that email, the revisions to the draft stipulation reflected only certain updates

regarding ROSS’s document productions. Ms. O’Malley also left voicemails for Mr.

Dakhlallah on both his office and mobile phones and sent a final email requesting assent

this evening.


                                              2
       CASE 0:18-cv-01445-DSD-ECW Doc. 105 Filed 12/23/19 Page 3 of 3




       As of the time of filing, we have received no response from Mr. Dakhlallah

regarding the draft stipulation. In an effort to resolve this matter sufficiently in advance

of the current deadline to allow the parties to adjust to the amended schedule we are

proceeding with filing a motion to amend the amended pretrial scheduling order, rather

than proceed by stipulation as we would prefer.


Dated: December 23, 2019
                                                 /s/ Scott T. Lashway
Lora Mitchell Friedemann (#0259615)              Scott T. Lashway (pro hac vice)
Fredrikson & Byron, P.A.                         Mara A. O’Malley (pro hac vice)
200 South Sixth Street                           Manatt, Phelps & Phillips, LLP
Suite 4000                                       177 Huntington Avenue
Minneapolis, MN 55402                            Boston, Massachusetts 02115
(612) 492-7185                                   (617) 646-1401
lfriedemann@fredlaw.com                          SLashway@manatt.com
                                                 MOMalley@manatt.com
                                                 Attorneys for West Publishing
                                                 Corporation

                             CERTIFICATE OF SERVICE
        I, Mara A. O’Malley, hereby certify that on December 23, 2019, this document
filed through the CM/ECF system will be sent electronically to the registered participants
as identified on the Notice of Electronic Filing.

                                                   /s/ Mara A. O’Malley
                                                   Mara A. O’Malley




                                             3
